UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K/A AMENDMENT NO. 1 CURRENT REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):February 26, 2010 [Missing Graphic Reference] CPI INTERNATIONAL, INC. (Exact Name of Registrant as Specified in Charter) Delaware 000-51928 75-3142681 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 811 Hansen Way, Palo Alto, CA 94303-1110 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (650) 846-2900 N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o
